Citation Nr: 0525585	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-02 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent for 
degenerative changes, and a separate evaluation of 10 percent 
for instability.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from November 1975 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied claims for an 
increase in a 10 percent rating for the veteran's service-
connected right knee disability, and an increase in a 30 
percent rating for his service-connected left knee 
disability.  

In a December 2002 rating decision, the RO determined that 
the right knee disability was to be rated separately based on 
arthritis with limitation of motion (rated 10 percent) and 
instability (rated 10 percent).  The veteran continues to 
appeal for increased ratings.  

In January 2004, the Board remanded the case to the RO for 
further development.

In correspondence received in May 2005, the veteran stated 
that after surgery by VA on his right knee in April 2005, he 
could not use his legs and was having a back problem.  In the 
August 2005 informal hearing presentation, the veteran's 
representative stated that the veteran contends that he had 
additional surgery on April 13, 2005; and that because of the 
surgery he is unable to use his leg and has back problems.  
The representative indicated that this was a claim under 
38 U.S.C.A. § 1151.  This matter is referred to the RO for 
appropriate action.

In the May 2005 correspondence, the veteran indicated that he 
may be changing representation.  The veteran said that he was 
going to turn everything over to a lawyer.  In the August 
2005 informal hearing presentation, the representative 
referred to the veteran's statement and requested that a 
determination be made as to whether or not the veteran is 
changing his power of attorney.  A power of attorney is 
currently held by Veterans of Foreign Wars of the United 
States, with a VA Form 23-22, signed in 1989, currently of 
record.  This matter is referred to the RO for clarification.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In correspondence of May 2005, the veteran stated that he had 
just undergone surgery on his right knee on April 13, 2005, 
and now could not use his legs and was having a back problem.  
The veteran also stated that he was to see a VA physician on 
May 2, 2005.  The claims file does not contain either of 
these records pertinent to his left and right knee claims.  
Nor are there any other records of VA or private treatment 
after the most recent VA examination of the knees in February 
2004.  

The above indicates that the veteran's bilateral knee 
disabilities may have worsened. The fulfillment of the VA's 
statutory duty to assist the appellant includes providing 
additional VA examination by a specialist when indicated, and 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, to ensure that the duty to assist has been met, 
the Board finds that after obtaining any additional records, 
it is necessary for VA to afford the veteran an examination 
for the purpose of determining the severity of the veteran's 
bilateral knee disabilities.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993). Moreover, this examination would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  

In view of the above, the case is remanded to the AOJ via the 
Appeals Management Center in Washington DC for the following:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for his left and 
right knee disabilities since February 
2004.  The AOJ should attempt to obtain 
copies of medical records from all 
sources identified; and obtain all VA 
medical records of treatment for the left 
and right knees since February 2004, 
including specifically, records 
associated with surgery of the right knee 
on April 13, 2005, and subsequent follow-
up treatment.

2.  Thereafter, the RO should schedule 
the veteran for VA examination to 
determine the severity of the left and 
right knee disabilities.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all findings should be set forth in 
detail.  The claims file should be made 
available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for 
any opinion expressed should be included 
in the examination report.  If the 
examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to 
respond.

The examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  For each 
knee, symptoms such as pain, stiffness, 
or aching in the area of the knee and leg 
affected should be noted, as well as 
other pertinent findings.  The presence 
of objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should be noted, as should any 
additional disability due to these 
factors.  

The examiner is asked to render opinions 
regarding each knee as to (a) whether the 
veteran has ankylosis of the knee, and, 
if so, whether such ankylosis is 
favorable or unfavorable and in which 
position the knee is ankylosed, stated in 
degrees; (b) whether the veteran has any 
laxity, subluxation, or instability of 
the knee, and, if so, the severity of 
such findings; (c) whether there is any 
objective evidence of pain referable to 
the knee, and (d) whether pain could 
significantly limit functional ability 
during flare-ups or when the knee is used 
repeatedly over time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  

3.  The RO should then readjudicate the 
left and right knee claims.  If any such 
action does not resolve a claim, issue 
the veteran and his representative a 
supplemental statement of the case 
(SSOC).  The SSOC must include 
consideration of all relevant evidence 
received since the March 2005 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

4.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


